PER CURIAM.
The Dick Matz Agency served as the real estate agent in making the sale of lands owned by Gertrude Wolf Storey and Marguerite Wolf Lee, and a dispute arose concerning the amount of the commissions owing the Agency. The Agency filed this suit for a declaratory judgment construing the contracts between the parties. The judgment of the court of civil appeals denies the contentions by Dick Matz Agency for the reasons expressed in the opinion of that court, 537 S.W.2d 507.
The judgment of the court of civil appeals that the Dick Matz Agency take nothing by this declaratory judgment should not be construed to mean that the Dick Matz Agency is not entitled to any commission. It means only that the declaration sought by the Dick Matz Agency was denied. The application for writ of error is denied with the notation, “Refused. No Reversible Error.”